United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF THE ARMY,
DEPARTMENT OF TRAINING SUPPORT,
Fort Sam Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant. Almaguer, pro se
Office of Solicitor, for the Director

Docket No. 07-1195
Issued: February 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 30, 2007 appellant filed a timely appeal from the March 12, 2007 merit
decision of the Office of Workers’ Compensation Programs’ hearing representative, which
denied waiver of an overpayment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of the case.
ISSUES
The issues are:
(1) whether appellant received a $5,738.96 overpayment of
compensation; and if so, (2) whether the Office properly denied waiver.
FACTUAL HISTORY
On February 12, 1996 appellant, then a 56-year-old instructional systems specialist, filed
a claim alleging that she developed a respiratory condition in the performance of duty: “Exposed
to allergens and toxic chemicals in condemned and contaminated federal buildings at F[or]t Sam

Houston.” The Office accepted her claim for multiple chemical hypersensitivity with pulmonary
obstruction. Appellant received compensation for wage loss on the periodic rolls.
In October 2005, appellant notified the Office that she was receiving benefits from the
Social Security Administration (SSA), but she did not know whether the benefits were from her
private or federal employment. On December 12, 2005 the employing establishment advised:
“[Appellant] is now 66 years old. Any SSA that she is receiving must now be considered as
being RETIREMENT benefits. Since this claimant is a FERS [Federal Employees’ Retirement
System] employee, her compensation payments must now be offset by any part of her SSA
benefit that was calculated by using her federal employment earnings.” (Emphasis in the
original.)
On August 1, 2006 the SSA notified the Office that effective January 2005, appellant’s
SSA rate was $794.50 a month with FERS and $500.50 without. Effective December 2005, her
SSA rate was $827.00 a month with FERS and $521.00 without. The monthly difference was
$294.00 and $306.00 respectively. Multiplying by 12 and dividing by 13 to convert the monthly
difference to a 28-day difference (the Office pays compensation every 28 days), the Office
determined that it should have offset appellant’s compensation benefits by $271.38 every
28 days beginning January 1, 2005 and by $282.46 every 28 days beginning December 1, 2005.
As there were 334 days from January 1 through November 30, 2005, the dual benefit amounted
to $3,237.18 for that period. As there were 248 days from December 1, 2005 through August 5,
2006, the dual benefit amounted to $2,501.79 for that period. The Office concluded that
appellant received a total overpayment of $5,738.96 from January 1, 2005 through
August 5, 2006.
On August 23, 2006 the Office made a preliminary determination that appellant received
a $5,738.96 overpayment of compensation: “You simultaneously received full workers’
compensation and social security benefits from January 1, 2005 to August 5, 2006. Your
workers’ compensation benefits should have been reduced by $271.38 -- 282.46 per month
(amount is dependent on cost of living increases).” The Office found that appellant was not at
fault in creating this overpayment and asked her, if she was currently unable to repay the full
amount, to complete and submit an attached overpayment recovery questionnaire. The Office
further informed appellant:
“In order for [the Office] to consider the question of waiver or to determine a
reasonable method for collection, you must complete and submit the enclosed
Form OWCP-20. Attach supporting documents to Form OWCP-20, including
copies of income tax returns, bank account statement, bills and canceled checks,
pay slips and any other records which support the income and expenses listed.
Under 20 C.F.R. 10.438, failure to submit the requested information within
30 days will result in the denial of waiver and no further request for waiver shall
be considered until the requested information is furnished.”
Appellant requested waiver and a prerecoupment hearing. She completed the
overpayment recovery questionnaire on September 14, 2006. Appellant reported total monthly
income of $2,989.36. She itemized about $2,000.00 in monthly expenses, noting that monthly
amounts varied and $60.00 in debts paid by monthly installments. Appellant listed assets of

2

$11,500.00, though cash on hand and checking account balance also varied. At the January 3,
2007 prerecoupment hearing, an Office hearing representative reviewed the overpayment
recovery questionnaire with appellant, who advised that her expenses had changed significantly.
The hearing representative stated that she would send appellant a new questionnaire to complete.
In a decision dated March 12, 2007, the Office hearing representative finalized the
preliminary finding that appellant received a $5,738.96 overpayment from January 2005 to
August 2006. The hearing representative found that appellant was not at fault in creating this
overpayment, making her eligible for waiver. The hearing representative denied waiver,
however, on the grounds that appellant did not support her overpayment recovery questionnaire
with financial documentation: “As there has been no evidence or documentation provided to
consider [appellant’s] current expenses, debts or liabilities, no further consideration can be given
to whether collection of the overpayment would deprive her of the resources needed for ordinary
and necessary living expenses to collect the overpayment. As there is no evidence to consider
[appellant’s] overall financial situation, I find that repayment of the overpayment in full is
appropriate in this case.”
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act limits the right to receive
compensation:
“Notwithstanding the other provisions of this section, an individual receiving
benefits for disability or death under this subchapter who is also receiving benefits
under subchapter III of chapter 84 of this title or benefits under title II of the
Social Security Act shall be entitled to all such benefits, except that --”
***
“In the case of benefits received on account of age or death under title II of the
Social Security Act, compensation payable under this subchapter based on the
federal service of an employee shall be reduced by the amount of any such social
security benefits payable that are attributable to [f]ederal service of that employee
covered by chapter 84 of this title.”1
ANALYSIS -- ISSUE 1
The record supports that appellant received full compensation benefits together with SSA
benefits from January 1, 2005 through August 5, 2006. The portion of the SSA benefits earned
as a federal employee is part of the FERS retirement package and the receipt of benefits under
the Federal Employees’ Compensation Act and federal retirement benefits concurrently is a
prohibited dual benefit.2 The SSA notified the Office of the applicable SSA rates for appellant
1

5 U.S.C. § 8116(d)(2); see also 20 C.F.R. § 10.421(d) (1999); Federal (FECA) Procedure Manual, Part 2 -Claims, Dual Benefits, Chapter 2.1000.4e, 11(a)-(b) (February 1995).
2

FECA Bulletin No. 97-9 (issued February 3, 1997).

3

and their effective dates, so the Office was able to calculate the dual benefit she received from
January 1, 2005 through August 5, 2006. The Board has reviewed the math and finds that
appellant received a $5,738.96 overpayment of compensation. The Board will affirm the Office
hearing representative’s March 12, 2007 decision on the issues of fact and amount of
overpayment.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.3 If the Office finds that the
recipient of an overpayment was not at fault, repayment will still be required unless
(1) adjustment or recovery of the overpayment would defeat the purpose of the Federal
Employees’ Compensation Act; or (2) adjustment or recovery of the overpayment would be
against equity and good conscience.4
The individual who received the overpayment is responsible for providing information
about income, expenses and assets as specified by the Office. This information is needed to
determine whether or not recovery of an overpayment would defeat the purpose of the Federal
Employees’ Compensation Act or be against equity and good conscience. This information will
also be used to determine the repayment schedule, if necessary.5
Failure to submit the requested information within 30 days of the request shall result in
denial of waiver and no further request for waiver shall be considered until the requested
information is furnished.6
ANALYSIS -- ISSUE 2
The Office found that appellant was not at fault in creating this overpayment. Although
appellant was without fault in creating the overpayment, she nonetheless bears responsibility for
providing the financial information necessary to support her request for waiver of the overpayment.
She completed an overpayment recovery questionnaire but submitted no financial documentation
to support the figures listed.7 When the Office issued its preliminary determination on August 23,
2006, it made clear that appellant was to attach supporting financial documents to support the
income and expenses listed so that the Office could determine a reasonable method for
collection. Because appellant failed to submit the requested financial documentation and
submitted no further information on her current financial status, the Office had no choice but to
3

20 C.F.R. § 10.433(a).

4

Id. at § 10.434.

5

Id. at § 10.438(a).

6

Id. at § 10.438(b).

7

The record contains the first page of a rental agreement showing a monthly rental from June 1 to November 30,
2006, but appellant notified the Office on October 11, 2006 that she was temporarily staying at a Motel 6 while
looking for an apartment. So this monthly rental expense ended before the Office hearing representative issued her
decision on March 30, 2007.

4

deny her request for waiver. As the regulations provide, failure to submit the requested
information within 30 days of the request shall result in denial of waiver. The Board will
therefore affirm the Office hearing representative’s March 12, 2007 decision on the issue of
waiver.8
On appeal, appellant argues, among other things, that the Office used two distinct
addresses in sending the preliminary determination and the final decision. The Board has
reviewed the record and finds that both were sent to the correct address of record. When the
Office issued its preliminary determination, appellant was living on Marina Drive in Modesto.
In October 2006, appellant notified the Office that she was temporarily living in a motel and had
a Post Office box in Ventura. The Office properly sent its March 12, 2007 decision to this last
known address.9
CONCLUSION
The Board finds that appellant received a $5,738.96 overpayment of compensation. The
Board also finds that the Office properly denied waiver.

8

Because the Office is not currently decreasing appellant’s compensation to recover the overpayment, the Board
has no jurisdiction to review its collection. 5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).
9

The Board’s jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final
decision. 20 C.F.R. § 501.2(c). The Board therefore has no jurisdiction to review the additional evidence appellant
submitted on appeal.

5

ORDER
IT IS HEREBY ORDERED THAT the March 12, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

